On Motion for Rehearing.
The motion argues that the court overlooked the fact that at the time the petition for adoption was filed on January 14, 1967, the provision for service by publication was non-existent.. It is true that the adoption law was changed in 1966, “so as to remove the provisions relating to interlocutory hearings,” and to change the waiting period (Ga. L. 1966, pp. 212, 215); and in thus amending the law, a hiatus was created in the law when notice by publication was inadvertently left out of the law, as amended. The petition for adoption was filed on January 14, 1967, and service by publication was ordered on this date. On February 21, 1967, service by publication was again permitted by statute in adoption cases (Ga. L. 1967, pp. 6, 7). The record in the case at bar shows a certificate of the publisher of The Valdosta Daily Times that “Notice of Publication . . . has been published once a week for four weeks . . . ,” dated February 11, 1967. Thereafter, the General Assembly authorized service by publication, and on April 14, 1967, after the law was amended to again authorize service by publication, the court rendered an order that it appears that the natural mother resided without the limits of the State of Georgia, and whose address was unknown, “has been ordered served and served, all as the law in such cases provides,” and further ordered that “the evidence of such service be preserved by entering this order upon the minutes of the court.” This order speaks with verity, and under Code § 81-208, it was the duty of the court to determine if service had been properly perfected, and “to write an order *272to that effect” which was done in this instance. The service was proper and provided by law when determined by the judge, who is presumed to have performed his official duty. See Bingham v. Citizens & Southern Nat. Bank, 205 Ga. 285, 287 (53 SE2d 228); Steele v. Steele, 203 Ga. 505, 508 (46 SE2d 924). No showing is here made that he exceeded his authority.
Notice to the parent is an essential prerequisite to a decree of adoption cutting off his rights. Carpenter v. Forshee, 103 Ga. App. 758 (120 SE2d 786). Due notice was given, or presumed to be given, under the order of the court. The legislation adopted in February, 1967, after the adoption proceeding was filed in January and after the order for service by publication, was procedural and remedial in character. It should be liberally construed and applied to pending as well as future suits. Studstill v. Aetna Cas. &c. Co., 101 Ga. App. 766 (115 SE2d 374); Scott v. Oxford, 105 Ga. App. 301 (124 SE2d 420). Accordingly, we cannot say that the record shows improper service by publication even if the suit was pending, and service by publication ordered prior to the permissive legislation by the General Assembly of such service in adoption cases. We adhere to our judgment.

Rehearing denied.